[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court reiterates its finding that the defendant paid alimony and child support in arrears on Thursday for the work week ending the previous Saturday.
Plaintiff's Exhibit 1, includes a copy of plaintiff's letter dated April 22, 1994, and attachments thereto, in which plaintiff states she received payment through March 11, 1994.
Records submitted at the court's request, specifically check number 1397, dated March 24, 1994 (Thursday), for the period ending the previous Saturday, March 18, 1994, show that the defendant paid for the period between March 11, 1994 and March 18, 1994.
Leheny, J.